                       Case 19-24331-PDR           Doc 166      Filed 07/08/21      Page 1 of 3

                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION

                                                                                    CASE NO.: 19-24331-BKC-PDR
                                                                                 PROCEEDING UNDER CHAPTER 13

IN RE:

RALPH LEVI SANDERS, JR.
XXX-XX-6171

DEBTOR
_____________________________/

                         NOTICE OF CONTINUED TRUSTEE'S MOTION TO DISMISS

YOU ARE NOTIFIED that Robin R. Weiner, Standing Chapter 13 Trustee's ("Trustee") Motion to
Dismiss has been continued to:

Date:           August 2, 2021
Time:           1:00 PM
Location:       Video Conference by Zoom for Government

The hearing scheduled by this notice will take place only            by video conference. DO NOT GO TO THE
COURTHOUSE. Attorneys must advise their clients not to               appear at the courthouse. Although conducted
by video conference, the hearing is a court proceeding.               The formalities of the courtroom must be
observed. All participants must dress appropriately, exercise         civility, and otherwise conduct themselves in
a manner consistent with the dignity of the Court.

To participate in the hearing, you must register in advance no later than 3:00 p.m., one business day before
the date of the hearing. To register, click on or enter the following registration link in a browser:

https://www.zoomgov.com/meeting/register/vJItcOqurD4qHUbwAimENeAkZ7QUKGhcZ7k

ROBIN R. WEINER, must:

   (a)      serve a copy of this notice of hearing and, unless previously served, the above-described
            document(s) on all required parties within the time frame required by the Federal Rules of
            Bankruptcy Procedure, the local rules of this Court, and orders of the Court, and

   (b)      file a certificate of service as required under Local Rules 2002-1(F) and 9073-1(B).

Any party who fails to properly serve any pleading or other paper may be denied the opportunity to be
heard thereon.

PLEASE NOTE: No person may record the proceedings from any location by any means. The audio
recording maintained by the Court will be the sole basis for creation of a transcript that constitutes the
                        Case 19-24331-PDR   Doc 166     Filed 07/08/21   Page 2 of 3
                                                          NOTICE OF CONTINUING TRUSTEE'S MOTION TO DISMISS
                                                                                 CASE NO.: 19-24331-BKC-PDR

official record of the hearing.

    I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Notice Continuing
Trustee's Motion to Dismiss was served, via U.S. first class mail, certified mail and/or CM/ECF, upon the
parties listed on the attached service list this 8th day of July, 2021.


                                                                 /s/ Robin R. Weiner
                                                                 _____________________________________
                                                                 ROBIN R. WEINER, ESQUIRE
                                                                 STANDING CHAPTER 13 TRUSTEE
                                                                 P.O. BOX 559007
                                                                 FORT LAUDERDALE, FL 33355-9007
                                                                 TELEPHONE: 954-382-2001
                                                                 FLORIDA BAR NO.: 861154
                 Case 19-24331-PDR   Doc 166   Filed 07/08/21   Page 3 of 3
                                                 NOTICE OF CONTINUING TRUSTEE'S MOTION TO DISMISS
                                                                        CASE NO.: 19-24331-BKC-PDR

                                     SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
RALPH LEVI SANDERS, JR.
561 SW 60 AVE.
PLANTATION, FL 33317

ROBIN R. WEINER IS HEREBY DIRECTED TO MAIL A CONFORMED COPY OF THIS NOTICE TO
ALL CREDITORS AND INTERESTED PARTIES IMMEDIATELY UPON RECEIPT THEREOF.
